NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SOUL'D OUT PRODUCTIONS, LLC, an                 No.    19-35301
Oregon limited liability company,
                                                D.C. No. 3:18-cv-00598-MO
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ANSCHUTZ ENTERTAINMENT GROUP,
INC., a Colorado corporation; ANSCHUTZ
CORPORATION, a Delaware corporation;
GOLDENVOICE, LLC, a California
company; AEG PRESENTS, LLC, a
Delaware company; COACHELLA MUSIC
FESTIVAL, LLC, a Delaware company,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                        Argued and Submitted May 4, 2020
                                Portland, Oregon

Before: SCHROEDER, WATFORD, and HURWITZ, Circuit Judges.

      Soul’d Out Productions, LLC (Soul’d Out) appeals from the district court’s

dismissal of its tortious interference and unlawful competition claims against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                              Page 2 of 3

Anschutz Entertainment Group, Inc., et al. (collectively, AEG). To the extent the

district court dismissed those claims for lack of standing, we think the court erred.

Soul’d Out’s allegations satisfy the Article III requirements for standing: Soul’d

Out alleged a concrete and particularized injury, namely the loss of lucrative

performance contracts with artists under contract with AEG; Soul’d Out also

alleged that AEG’s wrongful conduct caused that injury; and a judgment in Soul’d

Out’s favor could, either through damages or injunctive relief, redress the harm.

See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). Although Soul’d Out

is not a party to the artists’ contracts with AEG, we have previously determined

that an injured party may assert tort claims predicated on a contract’s alleged

invalidity, despite not being a party to the contract. Ixchel Pharma, LLC v. Biogen,

Inc., 930 F.3d 1031, 1035 n.5 (9th Cir. 2019).

      To the extent that AEG attempts to defend the district court’s dismissal on

the basis of prudential limitations on standing, we hold that those, too, are

inapplicable. It is true that a plaintiff may not bring suit solely to vindicate the

rights of third parties. See Kowalski v. Tesmer, 543 U.S. 125, 129 (2004). But

here, Soul’d Out is seeking to vindicate its own rights—namely its alleged right to

enter into contracts with artists free from AEG’s wrongful interference. No

plaintiff is better suited to assert the tort claims alleged here, and there is therefore

no prudential reason to deny Soul’d Out standing.
                                                                           Page 3 of 3

      We express no opinion as to whether Soul’d Out has adequately stated

claims for relief under either Oregon or California law, or which State’s law

applies to its claims. Those issues remain open for the district court to resolve in

the first instance on remand.

      REVERSED and REMANDED.